Pfeifer, J.,
dissenting.
{¶ 16} Pursuant to R.C. 124.34, Harden was subject to discipline, which includes a reduction “in pay.” R.C. 124.34 does not set forth “reduction in vacation leave” as a disciplinary measure, nor does it define “vacation” as “pay.” In fact, R.C. 124.134, which grants vacation leave to public employees, refers to vacation as “leave with full pay.” Vacation is, of itself, not pay. It is leave, a break. What makes it especially attractive is that it comes with pay.
{¶ 17} Moreover, the legislature has specifically set forth the number of vacation hours that accrue to employees like Harden. Had they meant to allow those hours to be reduced by employers, they could have specifically set that forth in legislation. They did not.
Vorys, Sater, Seymour & Pease, L.L.P., James E. Philips and Rodney A. Holaday, for appellant.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, Stephen P. Carney, Senior Deputy Solicitor, and Christopher D. Stock, Deputy Solicitor, for appellee.
{¶ 18} Since a reduction in vacation time is not an enumerated form of discipline under R.C. 124.34, and since it does not equate to pay, I dissent.